

116 HR 5915 IH: Making Essentials Available and Lawful (MEAL) Act of 2020
U.S. House of Representatives
2020-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5915IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2020Mr. Cohen (for himself, Ms. Norton, Mr. Rush, Mr. Carson of Indiana, Ms. Adams, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to repeal a certain disqualification to receive benefits under title IV of the Social Security Act and benefits under the Food and Nutrition Act of 2008; and to amend the Food and Nutrition Act of 2008 to provide that incarcerated individuals who are scheduled to be released from an institution within 30 days shall be considered to be a household for purposes of such Act.1.Short titleThis Act may be cited as the Making Essentials Available and Lawful (MEAL) Act of 2020.2.Tanf assistance and snap benefits(a)Repeal of ban on assistanceSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is repealed.(b)Effect on state elections To opt out or limit period of prohibition(1)DefinitionsIn this subsection—(A)the term State has the meaning given the term in section 115(e) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(e)) (as in effect on the day before the date of enactment of this Act); and(B)the term TANF assistance or SNAP benefits means assistance or benefits referred to in section 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (as in effect on the day before the date of enactment of this Act).(2)EffectA law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) (as in effect on the day before the date of enactment of this Act), and any State law or regulation enacted to carry out the requirements of such section (as then in effect), that imposes conditions on eligibility for TANF assistance or SNAP benefits shall have no force or effect.3.Modification of definition of household for the purpose of determining SNAP benefitsSection 3(m)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(m)(5)) is amended by adding at the end the following:(H) Incarcerated individuals are who scheduled to be released from an institution within 30 days. .